DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment after final submitted on 03/17/2021 is acknowledged. Claims 28, 29 and 33 are amended and claims 20-27, 31 and 34-39 are canceled. Claims 28-30, 32 and 33 are pending.

 Examiner’s Comment
As per the Interview Summary mailed 03/18/2021, Applicant has incorporated the limitations of claim 31, previously indicated as containing allowable subject matter, into claim 28, which has been put in independent form. 

Conclusion
Claims 28-30, 32 and 33 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649